DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 44-75 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “A medical device comprising: a plurality of elongate members, each elongate member of the plurality of elongate members comprising: a first end, a second end, a respective length between the first end and the second end, a thickness, a respective front surface and a respective back surface opposite across the thickness, each of at least one elongate member of the plurality of elongate members comprising: a respective unitary structure including a plurality of portions arranged between the respective first end and the respective second end of the respective elongate member, the plurality of portions comprising: at least a first portion, a second portion and a third portion positioned between the first portion and the second portion, each of the plurality of portions further comprising a respective pair of side edges that form a portion of a periphery of at least one of the respective front surface and the respective back surface of the respective elongate member, wherein the third portion of the respective elongate member is twisted about a twist axis extending across at least part of the third portion of the respective elongate member, wherein the twisted third portion of the respective elongate member angularly offsets the second portion of the respective elongate member from the first portion of the respective elongate member about the twist axis, and wherein the plurality of portions of the respective elongate member are arranged such that the third portion, in an untwisted state, causes the second portion of the respective elongate member to be laterally offset from the first portion of the respective elongate member across at least a portion of the respective length of the respective elongate member” as indicated in claim 44 and similarly in claim 60 as a whole.
The Examiner has cited Redmond (U.S. Patent No. 5245987) as the most pertinent prior art reference, which teaches a similar extendable treatment device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “the plurality of elongate members comprising: a respective unitary structure including a plurality of portions arranged between the respective first end and the respective second end of the respective elongate member, the plurality of portions comprising: at least a first portion, a second portion and a third portion positioned between the first portion and the second portion… wherein the third portion of the respective elongate member is twisted about a twist axis extending across at least part of the third portion of the respective elongate member, wherein the twisted third portion of the respective elongate member angularly offsets the second portion of the respective elongate member from the first portion of the respective elongate member about the twist axis, and wherein the plurality of portions of the respective elongate member are arranged such that the third portion, in an untwisted state, causes the second portion of the respective elongate member to be laterally offset from the first portion of the respective elongate member across at least a portion of the respective length of the respective elongate member” and similarly in claim 60. The identified prior art describes a twisted blade with a distal most end being offset from the proximal portion of the blade. However, the applicant claims a plurality of elongate members, wherein a second portion of the elongate member being laterally offset from the first portion of the elongate manner, which is not explicitly disclosed by Redmond. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794